DETAILED ACTION
Claims 1-20 are pending in the Instant Application.
Claims 1-20 are rejected (FAI Step 2). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


The Instant Application filed 06/17/2020 is a continuation in part of 16438325, filed 06/11/2019, which claims priority to provisional applications 62/865,797, filed 06/24/2019, 62/684,498, filed 06/13/2018, and 62/749,001, filed 10/22/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 7 January 2022 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by HANAFI et al. (“Hanafi”), “SEER: Auto-Generating Information Extraction Rules from User-Specified Examples.”

As per claim 1, Hanafi discloses a method of generating regular expressions, comprising: 
receiving, by a regular expression generator comprising one or more processors, a first selection comprising one or more positive character sequences, each of the one or more positive character sequences corresponding to a positive example that is to be matched by a regular expression generated by the regular expression generator ([Page 6673, 1st column, 1. Highlights Examples] wherein “Bob” can select positive character sequences recognized as the highlighting text as positive examples as described in Figure 1); generating, by the regular expression generator, a first regular expression, wherein the first regular expression matches the positive example ([Page 6673, 2nd column, 2. Refines Rules and Analyzes Results] wherein rules are created that generate a first regular expression that matches the positive example as shown in Figure 1); receiving, by the regular expression generator, a second selection comprising one or more negative character sequences, each of the one or more negative character sequences corresponding to a negative example that is not to be matched by the regular expression generated by the regular expression generator ([Page 6673, 1st column, 1. Highlights Examples] wherein “Bob” can select negative character sequences recognized as the highlighting text as negative examples as described in Figure 1); in response to receiving the second selection, ([Page 6673, 1st column, 1. Highlights Examples] and Figure 1] wherein the context is the derived elements of the negative example); and updating the first regular expression based on the determined context of the one or more negative character sequences example ([Page 6675, 2nd column] wherein the regular expressions are updated to prevent the negative examples, by adding P:CapitalWord instead of P:City).  

As per claim 2, Hanafi discloses the method according to claim 1, wherein the receiving the first selection comprises receiving, via a user interface, a selection of the one or more positive character sequences in a first data cell of a data set ([Page 6673, 1st column, 1. Highlights Examples] and [Figure 1] wherein a user interface is described where a user can select one or more positive character sequences in a data cell shown on the bottom left). 

As per claim 3, Hanafi discloses the method according to claim 2, further comprising automatically selecting, by the regular expression generator, character sequences in a plurality of data cells in the data set corresponding to the first selection comprising one or more positive character sequences ([Page 6673, 1st column, 1. Highlights Examples] and [Figure 1] wherein the generated sequences are placed in the lower section of Figure 1]).  

([Page 6673, 1st column, 1. Highlights Examples] and [Figure 1] wherein the generated sequences are placed in a cell labeled “Negative Example”).

As per claim 5, Hanafi discloses the method according to claim 4, further comprising automatically selecting, by the regular expression generator, character sequences in the plurality of data cells in the data set corresponding to the second selection comprising one or more negative character sequences ([Page 6673, 1st column, 1. Highlights Examples] and [Figure 1] wherein the generated sequences are placed in the lower section of Figure 1]).   

As per claim 6, Hanafi discloses the method according to claim 3, wherein the first selection is highlighted in a first highlight format and the second selection is highlighted in a second highlight format that is different from the first highlight format ([Page 6673, 1st column, 1. Highlights Examples] and [Figure 1] wherein the highlighting is in two different formats, having different colors).  

As per claim 7, Hanafi discloses the method according to claim 6, wherein the determining the context of the one or more negative character sequences corresponding to the negative example comprises: 
([Page 6673, 1st column, 1. Highlights Examples] and Figure 1] wherein the elements highlighted as negative examples are described i.e. determining context); 
determining context from data to a left of the embedded highlighting location of the second selection; and determining context from data to a right of the embedded highlighting location of the highlighted second selected ([Page 6673, 2nd column, “Tokenizer”] wherein context is derived from determining tokens by using whitespace to the left and right of the user selected text). 

As per claim 8, Hanafi discloses the method according to claim 7, wherein the determining the context of the one or more negative character sequences corresponding to the negative example further comprises: filtering the character sequences in the plurality of data cells in the data set corresponding to the first selection comprising the one or more negative character sequences that were automatically selected based on the determined context from data to the left of the embedded highlighting location and based on the determined context from data to the right of the embedded highlighting location; and removing the filtered character sequences from the selected character sequences in the plurality of data cells in the data set corresponding to the selected one or more negative character sequences ([Page 6673, 2nd column, “Tokenizer”] wherein context is derived from determining tokens by using whitespace to the left and right of the user selected text, wherein the system automatically removes filtered character sequences as described in [Page 6675, 2nd column] wherein “‘50.5 percent in New Haven” is filtered into primitives).  
([Page 6673, 2nd column, “Tokenizer”] wherein context is derived from determining tokens by using whitespace to the left and right of the user selected text, wherein the whitespace is the “span”). 

As per claim 10, Hanafi discloses the method according to claim 9, wherein the determining the context from data to the left of an embedded highlighting location further comprises identifying a second span to the left of the embedded highlighting; and wherein filtering the character sequences in the plurality of data cells in the data set corresponding to the selected one or more negative character sequences further comprises identifying spans in the character sequences in the plurality of data cells corresponding to the selected one or more negative character sequences that do not match the second span to the left of the embedded highlighting location ([Page 6673, 2nd column, “Tokenizer”] wherein context is derived from determining tokens by using whitespace to the left and right of the user selected text, i.e. spans). 

([Page 6673, 2nd column, “Tokenizer”] wherein context is derived from determining tokens by using whitespace to the left and right of the user selected text, i.e. spans).   

As per claim 12, Hanafi discloses a regular expression generator server computer comprising: 
a processor ([Page 6672] wherein a computer is implied by the language, wherein a computer has a processor);
 a memory([Page 6672] wherein a computer is implied by the language, wherein a computer has a memory); 114Attorney Docket No.: 088325-1190016 (239521US) PATENT a computer readable medium coupled to the processor, the computer readable medium storing instructions executable by the processor for implementing the method of claim 1. As such, the claim is rejected for the same rationale and reasoning as claim 1. 



As per claim 14, claim 14 is a server that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is a server that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is a server that performs the method of claim 8 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is the product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the product that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is the product that performs the method of claim 8 and is rejected for the same rationale and reasoning. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.